Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to Application No. 17/110,658 filed on December 03, 2020 and the Request for continued examination (RCE) presented on February 15, 2022, amendment presented on June 28, 2022, which amends claims 1, 4-5, 7-12 and 16-20 and presents arguments, is hereby acknowledged. Claims 1-20 are currently pending and subject to examination.

Information Disclosure Statement
3.      The information disclosure statement (IDS) submitted on 06/28/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Section 112 Rejections
     Applicant’s claim amendment and arguments, filed in the response dated June 28, 2022 regarding the rejection of claim 11 under 35 U.S.C. § 112(b), second paragraph  have been fully considered and is persuasive. All outstanding rejection of claim 11 under 35 U.S.C. § 112(b), second paragraph is hereby withdrawn.



Section 103 Rejections
4.      With regard to the Applicant’s remarks dated June 28, 2022:
          Regarding rejection of claims 1-20 under 35 U.S.C. §103, Applicant’s arguments have been fully considered. Applicants argue at page 10 of remarks as filed June 28, 2022 that cited references do not disclose “using, by the computing device, the video delivery metric to select an addition of a new computing instance to execute on the computing device to start downloading video segments from the video or a termination of one computing instance in the plurality of computing instances that is executing on the computing device to stop downloading video segments from the video to create a new plurality of computing instances, wherein: when the addition of the new computing instance is selected, the new computing instance and another computing instance in the plurality of computing instances are configured to download different video segments in a second portion of the plurality of video segments, and when the termination of one computing instance is selected, computing instances in the new plurality of computing instances are configured to download the second portion of the plurality of video segments without the one computing instance” as recited by amended Independent Claims 1, 16 and 20. Examiner agrees. Therefore, the rejection has been withdrawn. No other previously-made grounds of rejection remain. Claims 1-20 are allowable.

5.      The following is an examiner’s statement of reasons for allowance: the prior art singly or in combination does not teach the totality of the independent claims when read in light of the specification.

                    EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
         With regard to the Applicant’s remarks dated June 28, 2022:
          Regarding rejection of claims 1-20 under 35 U.S.C. §103, Applicant’s arguments have been fully considered. Applicants argue at page 10 of remarks as filed June 28, 2022 that cited references do not disclose “using, by the computing device, the video delivery metric to select an addition of a new computing instance to execute on the computing device to start downloading video segments from the video or a termination of one computing instance in the plurality of computing instances that is executing on the computing device to stop downloading video segments from the video to create a new plurality of computing instances, wherein: when the addition of the new computing instance is selected, the new computing instance and another computing instance in the plurality of computing instances are configured to download different video segments in a second portion of the plurality of video segments, and when the termination of one computing instance is selected, computing instances in the new plurality of computing instances are configured to download the second portion of the plurality of video segments without the one computing instance” as recited by amended Independent Claims 1, 16 and 20. Examiner agrees. Therefore, the rejection has been withdrawn.
 
     For Instance, the prior art of record (in particular, Sen et al. (US 2020/0153805 A1, hereinafter as “Sen”) does not disclose “using, by the computing device, the video delivery metric to select an addition of a new computing instance to execute on the computing device to start downloading video segments from the video or a termination of one computing instance in the plurality of computing instances that is executing on the computing device to stop downloading video segments from the video to create a new plurality of computing instances, wherein: when the addition of the new computing instance is selected, the new computing instance and another computing instance in the plurality of computing instances are configured to download different video segments in a second portion of the plurality of video segments, and when the termination of one computing instance is selected, computing instances in the new plurality of computing instances are configured to download the second portion of the plurality of video segments without the one computing instance" as recited by amended Independent Claims 1, 16 and 20.
        Rather, Sen discloses request packets for a video segment of 600 bytes for each computing connection (e.g. a computing instances), on each connection, by the client computing device does not send the next request until the current segment of 300 bytes is fully downloaded during current timeline (e.g. not fully downloaded 600 bytes video segments during the time window), calculate by the client computing device, a video distribution related to the amount of traffic volumes data (e.g. a video delivery metrics) for plurality of computing connections (e.g. computing instances) based on data received regarding a video stream includes an adaptive bit rate (ABR) stream encoded into a plurality of tracks having different bitrates, network bandwidth during the time window (Sen: [paragraph 0036-0037, 0045, 0061-0062]).

      For Instance, The newly found prior art reference Purushe et al. (US 11153581 B1, hereinafter as “Purushe”) does not disclose “using, by the computing device, the video delivery metric to select an addition of a new computing instance to execute on the computing device to start downloading video segments from the video or a termination of one computing instance in the plurality of computing instances that is executing on the computing device to stop downloading video segments from the video to create a new plurality of computing instances, wherein: when the addition of the new computing instance is selected, the new computing instance and another computing instance in the plurality of computing instances are configured to download different video segments in a second portion of the plurality of video segments, and when the termination of one computing instance is selected, computing instances in the new plurality of computing instances are configured to download the second portion of the plurality of video segments without the one computing instance" as recited by amended Independent Claims 1, 16 and 20.
      Rather, Purushe discloses data processing resources may be available as virtual machine instances that may be configured to provide various web services. In addition, combinations of resources may be made available via a network and may be configured as one or more web services. The instances may be configured to execute applications, including web services, such as application services, media services, database services, processing services, gateway services, storage services, routing services, security services, encryption services, load balancing services, application services and the like (Purushe: [paragraph 0050]).

      For Instance, the newly discovered prior art reference Wu et al. (US 2008/0022005 A1, hereinafter as “Wu”) does not disclose “using, by the computing device, the video delivery metric to select an addition of a new computing instance to execute on the computing device to start downloading video segments from the video or a termination of one computing instance in the plurality of computing instances that is executing on the computing device to stop downloading video segments from the video to create a new plurality of computing instances, wherein: when the addition of the new computing instance is selected, the new computing instance and another computing instance in the plurality of computing instances are configured to download different video segments in a second portion of the plurality of video segments, and when the termination of one computing instance is selected, computing instances in the new plurality of computing instances are configured to download the second portion of the plurality of video segments without the one computing instance" as recited by amended Independent Claims 1, 16 and 20.
      Rather, Wu discloses streaming module 116 establishes connections with one or multiple hosts 106 to simultaneously download one or more portions of media content 118 for glitch-free presentation to a user. These connections are based on evaluated connection criteria between client 102 and respective ones of the hosts 106. streaming module 116 initializes multiple transport protocol connections 128 to one or more remote computing devices 106 hosting the particular piece of media content 118 (the hosts are identified in the URL list). As described in greater detail below in the section titled "Establishing Multiple Connections", the number of transport protocol connections 128 to host 106 initialized by client 102 is based on competing criteria (Wu: [paragraph 0019-0020]).

      In light of response presented on June 28, 2022, no better art exists to teach all of the claims limitations as in Independent claims 1, 16 and 20. Therefore, no new grounds of rejections are made. No other previously made grounds of rejection remain. Claims 1, 16 and 20 are allowable.

6.     When taken in context the claim as a whole was not uncovered in the prior art, the dependent claims are allowed as they depend upon an allowable independent claims.

7.    Therefore, claims 1-20 are considered allowable. Since when reading the claims in light of the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combinations of limitations specified in the independent claims.

8.     Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “comments on Statement of Reasons for Allowance”.

Conclusion
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHULKUMAR J SHAH whose telephone number is (571)272-1072. The examiner can normally be reached Mon-Fri, 6:05 am-3:55 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.J.S/Examiner, Art Unit 2459    
/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459